James F. Stroud, Justice, dissenting. Construing Ark. Stat. Ann. §§ 30-207 and 30-209 (Repl. 1979) liberally in favor of the debtor, I still cannot reach the conclusion that the debtor may claim all of his wages as exempt when those wages together with his other personal property exceed $500.00 in value. Ark. Stat. Ann. § 30-207 is unmistakably clear that for wages (not exceeding 60 days wages) to be exempt from garnishment or other legal process, they must not exceed the constitutional exemption when added together with the value of the other personal property of the debtor. These two statutes must be reconciled, as they were simultaneously adopted as a part of the same act, Ark. Stat. Ann. § 30-207 being Section 1 of Act 164 of 1953, and Ark. Stat. Ann. § 30-209 being Section 2 of the same act. Ark. Stat. Ann. § 30-207 sets out the requirements for the exemption of wages, and Ark. Stat. Ann. § 30-209 sets out a method of claiming the constitutional exemption by the filing of a schedule. The two statutes are reconcilable only if the reference in the latter statute to “moneys, rights, credits and choses in action” is construed to include wages only when the wages and other personal property of the claimant do not in the aggregate exceed $500.00. I do not believe the Arkansas General Assembly intended to repeal Section 1 of Act 164 of 1953 by the adoption of Section 2 of the same act. This construction is not violative of Article 9, Section 2 of the Arkansas Constitution as contended by appellant. As was pointed out in Andrews v. Briggs, 203 Ark. 714, 158 S.W. 2d 269 (1942): . . . that although the constitution does not prescribe the method of selecting property claimed to be exempt from execution, authority was vested in the legislature to regulate the claim. These two statutes are a valid exercise of that right by defining what personal property may be claimed as exempt, under what circumstances the property may be claimed as exempt, and how the property may be claimed as exempt. I would affirm the trial court.